     CASE 0:19-cv-01020-ECT-DTS Document 23 Filed 07/20/20 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MINNESOTA


Loland L. C.,                                      File No. 19-cv-1020 (ECT/DTS)

                Plaintiff,

          v.                                          OPINION AND ORDER

Andrew Saul, Commissioner of Social
Security,

                Defendant.


Laura S. Melnick, Southern Minnesota Regional Legal Services, Inc., St. Paul, MN, for
Plaintiff Loland L.C.

Marisa Silverman, Social Security Administration, Office of the General Counsel,
Dallas, TX, for Defendant Andrew Saul.


      Plaintiff Loland C. appealed the Commissioner of Social Security’s denial of his

application for disability insurance and supplemental security income benefits. The Parties

filed cross-motions for summary judgment.        ECF Nos. 12, 14.       In a Report and

Recommendation, ECF No. 20 (“R&R”), Magistrate Judge David T. Schultz recommended

granting Loland C.’s summary-judgment motion, denying the Commissioner’s motion, and

remanding the case with instructions to award benefits to Loland C. R&R at 19. The

Commissioner filed objections to the R&R [ECF No. 21], to which Loland C. responded

[ECF No. 22]. Because the Commissioner essentially has objected to the R&R in its

entirety, the R&R will be reviewed de novo. 28 U.S.C. § 636(b)(1); see also Local

Rule 72.2(b)(3).
     CASE 0:19-cv-01020-ECT-DTS Document 23 Filed 07/20/20 Page 2 of 7




       The administrative law judge (“ALJ”) found that Loland C. suffers from “the

following severe impairments: unspecified personality disorder, depressive disorder NOS,

generalized anxiety disorder, mild learning disorder, borderline intellectual functioning

and diabetes with mild neuropathy.” R. at 13 [ECF No. 11-2]. Nonetheless, the ALJ

determined that Loland C. “does not have an impairment or combination of impairments

that meets or medically equals the severity of one of the listed impairments in 20 CFR Part

404, Subpart P, Appendix 1.” Id. at 14. The ALJ considered Loland C.’s impairments

under Listings 12.04 (depressive, bipolar, and related disorders), 12.05 (intellectual

disorder), 12.06 (anxiety and obsessive-compulsive disorders), and 12.08 (personality and

impulse-control disorders). Id. at 14–17. The ALJ found that Loland C.’s impairments did

not meet the “[P]aragraph B” criteria, which require an impairment or combination of

impairments to:

              result in an at least one extreme or two marked limitations in a
              broad area of functioning which are: understanding,
              remembering, or applying information; interacting with others;
              concentrating, persisting, or maintaining pace; or adapting or
              managing themselves. A marked limitation means functioning
              in this area independently, appropriately, effectively, and on a
              sustained basis is seriously limited. An extreme limitation is
              the inability to function independently, appropriately or
              effectively, and on a sustained basis.

Id. at 14; 20 C.F.R. pt. 404, subpt. P, app. 1, § 12.00(E)–(F). The ALJ determined that

Loland C. had only a “moderate limitation” in all categories. R. at 14–15. Accordingly,

the ALJ determined that Loland C. was not disabled from April 25, 2015, through the date

of the ALJ’s decision. Id. at 25.




                                             2
      CASE 0:19-cv-01020-ECT-DTS Document 23 Filed 07/20/20 Page 3 of 7




       Loland C. argues that he met the criteria in Listing 12.08, which covers personality

and impulse-control disorders. Pl.’s Mem. in Supp. at 6 [ECF No. 13]. Specifically, he

appeals the ALJ’s determination that he had only “moderate limitations” in the Paragraph

B functional criteria, arguing that he suffered at least “marked limitations” in two or more

listed areas, which would be sufficient for him to be considered disabled. Id. at 7–8.

Magistrate Judge Schultz agreed with Loland C., writing that the ALJ’s determination that

Loland C. suffered only “moderate” limitations in the Paragraph B categories “is not

supported by substantial evidence in the record as a whole.” R&R at 7. Magistrate Judge

Schultz thus concluded that “[t]he ALJ erred in failing to find Plaintiff did not meet Listing

12.08.” Id. at 18. The Commissioner objects to Magistrate Judge Schultz’s conclusion,

arguing that substantial evidence supported the ALJ’s determination that Loland C.

suffered only “moderate” limitations in all Paragraph B categories of Listing 12.08. Obj.

at 1–2 [ECF No. 21].

       The Commissioner first argues that Magistrate Judge Schultz “applied an incorrect

standard of review; the Court is determining whether substantial evidence supports the

ALJ’s finding, not whether substantial evidence supports Plaintiff’s position.” Id. The

Commissioner understates Magistrate Judge Schultz’s conclusion. The R&R accurately

describes the standard of review, R&R at 4, and its rationale is faithful to this standard, id.

at 7, 11, 16–17. Magistrate Judge Schultz did not conclude merely that substantial evidence

supported Loland C.’s position that he met the Paragraph B criteria of Listing 12.08.

Rather, he determined that substantial evidence did not support the ALJ’s conclusion that

Loland C. was only “moderately” limited in the Paragraph B criteria, and he determined


                                              3
      CASE 0:19-cv-01020-ECT-DTS Document 23 Filed 07/20/20 Page 4 of 7




that the evidence in the administrative record could not rationally justify any decision but

that Loland C. was at least “markedly” limited in two of the Paragraph B criteria.

       The ALJ determined that Loland C. had only “moderate” limitations on his ability

to interact with others. Magistrate Judge Schultz found that this conclusion was not based

on substantial evidence. Magistrate Judge Schultz began his discussion of this issue by

identifying two material factual errors in the ALJ’s decision. First, the ALJ justified his

decision that Loland C. did not meet the Paragraph B criteria by observing, among other

things, that Loland C. “has not had any type of restraining order against him.” R. at 22.

As Magistrate Judge Schultz observed, this statement is false. In fact, Loland C. “was

under a restraining order from February 2014 through March 2017.” R&R at 7 (citing R.

at 316–19). Second, the ALJ justified his decision that Loland C. did not meet the

Paragraph B criteria by observing that “there are also times the record noted the claimant

was at least able to interact without having to be restrained or banned from a treatment

facility.” R. at 22. Magistrate Judge Schultz noted that this observation was not entirely

accurate because Loland C. was, in fact, “kicked out of a dentist’s office in July 2016.”

R&R at 7. After reviewing the record evidence in some detail, Magistrate Judge Schultz

concluded that “the ALJ’s conclusion that Plaintiff is only moderately impaired [in his

ability to interact with others] is not supported by substantial evidence in the record as a

whole.” Id. at 11. “Rather,” Magistrate Judge Schultz concluded, “the medical record as

a whole establishes that Plaintiff has a marked limitation in interacting with others.” Id.

       The Commissioner challenges this aspect of Magistrate Judge Schultz’s decision.

The Commissioner implies that Magistrate Judge Schultz was wrong to identify the two


                                             4
      CASE 0:19-cv-01020-ECT-DTS Document 23 Filed 07/20/20 Page 5 of 7




factual errors (regarding the absence of a restraining order and ejection from a treatment

facility) because “it is questionable whether these facts were central to [the ALJ’s] step

three finding that Plaintiff’s ability to interact with others was only fair, but not limited.”

Obj. at 4. Not so. The ALJ’s observations follow explicit reference to the “paragraph B”

criteria, R. at 22, and the most—and perhaps only—reasonable understanding of the ALJ’s

mention of these facts is that they were part of his analysis of that issue. The Commissioner

also seems to fault Magistrate Judge Schultz for “rely[ing] on evidence prior to April 25,

2015, the alleged disability onset date.” Obj. at 4. This suggestion is not persuasive. As

a practical matter, records preceding a claimant’s date of disability are often relevant to

provide a complete picture of the claimant’s medical and social history (or, as Loland C.

puts it, to permit examination of a claimant’s impairment “through a historical or

longitudinal lens,” Resp. to Obj. at 6). As a legal matter, the Commissioner cites no

authority forbidding the consideration of records preceding a claimant’s date of disability.

Finally, the Commissioner’s own reliance on just such records—including, for example,

evidence regarding Loland C.’s behavior in high school—undermines the Commissioner’s

argument. Obj. at 4. The Commissioner cites a series of records that, he says, “show that

Plaintiff could be calm, cooperative, and engaged at times” and was “able to avoid

conflicts.” Id. The Commissioner is correct in one sense. This isn’t one of those (rare)

Social Security cases where no evidence in the record might be understood to undermine a

plaintiff’s claim. As the R&R explained, however, the record evidence tilted so heavily

toward showing that Loland C. had at least “marked” limitations on his ability to interact

with others that the ALJ’s determination that Loland C. had only “moderate” limitations in


                                              5
      CASE 0:19-cv-01020-ECT-DTS Document 23 Filed 07/20/20 Page 6 of 7




this area was not supported by substantial evidence. R&R at 8–11, 17–18; see also Resp.

to Obj. at 7–9. This conclusion is faithful to the overwhelming record evidence. Id. And

it is faithful to the law. The issue is not whether some evidence undercuts Loland C.’s

claim or might, if viewed in isolation, support the denial of benefits. The record must be

viewed “as a whole,” Beckley v. Apfel, 152 F.3d 1056, 1059 (8th Cir. 1998)), and a decision

that “cherry-picks” evidence violates this rule, Furstenau v. Saul, No. 6:19-cv-3201-NKL,

2020 WL 3287947, at *4 (W.D. Mo. June 18, 2020).

       The ALJ also determined that Loland C. was “moderately” limited in his ability to

adapt or manage himself. The ALJ downplayed Loland C.’s inability to maintain personal

hygiene appropriate for the workplace in favor of more isolated examples of times when

he did not display such difficulties. Yet the evidence overwhelmingly demonstrated a

persistent pattern of poor hygiene. R&R at 12–15. Additionally, the ALJ did not consider

other factors relevant to Loland C.’s ability to adapt and manage himself, including

evidence that he was regularly unable to respond appropriately to demands, adapt to

changes, manage his psychological symptoms, distinguish between acceptable and

unacceptable behavior, or set realistic goals. See id. at 15–17. Substantial evidence does

not support the conclusion that Loland C.’s ability to adapt and manage himself

“independently, appropriately, effectively, and on a sustained basis is fair,” but “commands

a finding,” id. at 11, that his ability to do so “is seriously limited.”

       Because the ALJ erred in finding that Loland C. was only “moderately” limited in

the areas of interacting with others and adapting or managing himself, and because the

evidence overwhelmingly supports the conclusion that he was, instead, at least “markedly”


                                                6
      CASE 0:19-cv-01020-ECT-DTS Document 23 Filed 07/20/20 Page 7 of 7




limited in these areas, a remand with instructions to award Loland C. benefits is

appropriate. See Buckner v. Apfel, 213 F.3d 1006, 1011 (8th Cir. 2000) (“Ordinarily, when

a claimant appeals from the Commissioner’s denial of benefits and we find that such a

denial was improper, we, out of our abundant deference to the ALJ, remand the case for

further administrative proceedings. Consistent with this rule, we may enter an immediate

finding of disability only if the record overwhelmingly supports such a finding.” (internal

quotation marks and citations omitted)).

                                           ORDER

       For the foregoing reasons, and based upon all of the files, records, and proceedings

in the above-captioned matter, IT IS HEREBY ORDERED that:

       1.     Defendant’s Objection to the Report and Recommendation [ECF No. 21] is

OVERRULED;

       2.     The Report and Recommendation [ECF No. 20] is ACCEPTED;

       3.     Plaintiff’s Motion for Summary Judgment [ECF No. 12] is GRANTED;

       4.     Defendant’s Motion for Summary Judgment [ECF No. 14] is DENIED;

       5.     The decision of the Commissioner of Social Security is REVERSED and the

case is REMANDED pursuant to sentence four of 42 U.S.C. § 405(g) with instructions to

award Plaintiff benefits.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: July 20, 2020                       s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court


                                             7
